430 Pa. 207 (1968)
Bartkewich
v.
Billinger, Appellant.
Supreme Court of Pennsylvania.
Argued April 17, 1968.
May 21, 1968.
*208 Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
Henry E. Rea, Jr., with him Brandt, Riester, Brandt & Malone, for appellants.
Thomas L. Cooper, with him McArdle & McLaughlin, for appellee.
OPINION BY MR. CHIEF JUSTICE BELL, May 21, 1968:
The jury returned a verdict for the plaintiff. An appeal was taken in this case from the dismissal by the lower Court of defendants' motion for judgment n.o.v. or, in the alternative, a new trial. Since no judgment was entered, the appeal is untimely and is hereby quashed: Straw v. Sands, 426 Pa. 81, 231 A.2d 144; O'Donnell v. Bachelor, 425 Pa. 626, 229 A.2d 755; Lynch v. Metropolitan Life Insurance Co., 422 Pa. 488, 222 A.2d 925.
Appeal quashed.